United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                  THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT               January 5, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 05-50585
                           Summary Calendar


DARREL BURDITT,

                                     Plaintiff-Appellant,

versus

GENEVA CAPITAL, LLC; MARK WATKINS; STEVE TURNER;
STEPHANIE KAISER; McGINNIS, LOCHRIDGE & KILGORE, LLP;
JANEL MOUNSDON; JANE AND JOHN DOE FROM 1-50; THOMAS
A. JACOBSEN; UCC DIRECT SERVICES; ANN BERNEL,

                                     Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. 1:04-CV-316
                        --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Darrel Burditt, a Texas resident who is the majority

shareholder in a company called Gamebreaker, Inc.

(“Gamebreaker”), appeals from the district court’s granting of

the defendants-appellees’ motions to dismiss his pro se civil

lawsuit for lack of subject-matter jurisdiction, pursuant to FED.

R. CIV. P. 12(b)(1).



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 05-50585
                                  -2-

     It is not disputed that, in 2003, defendant Geneva Capital,

through some of the defendant attorneys, had obtained a default

judgment in Minnesota state court against Gamebreaker and Burditt

in its lawsuit alleging that Gamebreaker had failed to make

payments on a lease contract.    In 2004, other defendant attorneys

for Geneva Capital obtained a Texas state-court judgment

enforcing the Minnesota judgment in Texas.    Burditt then filed

the instant civil lawsuit in federal district court, asserting

that the defendants had violated his rights during these state-

court proceedings.   He cited 28 U.S.C. §§ 1330, 1331, and 1339 as

bases for jurisdiction.    Under the federal-question statute, 28

U.S.C. § 1331, he cited 42 U.S.C. §§ 1981, 1983, 1985, and 1986

as grounds for jurisdiction.    In dismissing Burditt’s complaint,

the district court concluded that Burditt had not established

subject-matter jurisdiction under any of these provisions.

     We review the dismissal for lack of subject-matter

jurisdiction de novo.     Musslewhite v. State Bar of Texas, 32 F.3d

942, 945 (5th Cir. 1994).    Burditt had the burden of proving that

such jurisdiction exists.    Peoples Nat’l Bank v. Office of the

Comptroller of Currency of the United States, 362 F.3d 333, 336

(5th Cir. 2004).   As Burditt has not suggested that diversity of

citizenship exists in this case, see 28 U.S.C. § 1332, he was

required to establish federal-question jurisdiction.

     Burditt has failed to establish federal-question

jurisdiction.   Burditt’s citation of 28 U.S.C. § 1330 was
                           No. 05-50585
                                -3-

inapposite, because that section concerns actions against

“foreign states.”   Section 1339, 28 U.S.C., provides for

jurisdiction “of any civil action arising under any act of

Congress relating to the postal service.”   Although Burditt has

vaguely suggested that the defendants engaged in mail fraud, he

has not cited a separate statute, “relating to the postal

service,” which establishes a cause of action.   See Snapp v.

United States Postal Serv.-Texarkana Mgmt. Sectional Center, 664

F.2d 1329, 1332 (5th Cir. 1982).

     The primary basis under which Burditt asserted jurisdiction

was the “general federal question jurisdiction statute,” 28

U.S.C. § 1331.   See BP Oil, Ltd. v. Empresa Estatal Petroleos de

Ecuador, 332 F.3d 333, 336 (5th Cir. 2003).   Section 1331 itself

does not create an independent basis for jurisdiction.      See

Bauhaus USA, Inc. v. Copeland, 292 F.3d 439, 442 n.6 (5th Cir.

2002).   Because Burditt has not alleged racial discrimination, he

has not stated a claim under 42 U.S.C. § 1981.   Insofar as

Burditt has asserted a claim under 42 U.S.C. § 1983, he has shown

neither that the private defendants were acting “under color of

state law” nor that they violated any specific constitutional or

federal right.   See Victoria W. v. Larpenter, 369 F.3d 475, 481

(5th Cir. 2004); Richard v. Hoechst Celanese Chem. Group, Inc.,

355 F.3d 345, 352 (5th Cir. 2003).   He has effectively abandoned

any claim of jurisdiction under 42 U.S.C. §§ 1985 and 1986.       See

Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
                          No. 05-50585
                               -4-

     Burditt has not demonstrated that the district court abused

its discretion in denying his motion for leave to amend his

complaint for a second time.   See Ellis v. Liberty Life Assurance

Co. of Boston, 394 F.3d 262, 268 (5th Cir. 2004).

     Burditt’s contention that he was denied his Seventh

Amendment right to a jury trial is meritless, because that right

does not exist with regard to “factual determinations decisive of

a motion to dismiss for lack of subject matter jurisdiction.”

Williamson v. Tucker, 645 F.2d 404, 414 (5th Cir. 1981).

     Burditt’s various complaints about the district court’s

handling of his case–-including claims that the district court

failed to construe his pro se pleadings liberally, raised issues

sua sponte, and ignored some of his arguments–-do not call into

doubt the district court’s conclusion regarding the threshold

issue of subject-matter jurisdiction.    See Ceres Gulf v. Cooper,

957 F.2d 1199, 1202 n.7 (5th Cir. 1992).

     The judgment of the district court is AFFIRMED.